Citation Nr: 0729876	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.  He was also a Member of the Navy Reserve 
from December 1949 to December 1953.  The veteran served in 
World War II, including service during the invasion of 
Sicily.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran had perfected an appeal for the issue of 
entitlement to service connection for chest wound due to 
gunshot wound.  In an April 2006 rating decision, the RO 
awarded service connection for residuals, shell fragment 
wound, chest with retained foreign body.  Thus, this issue is 
no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997).

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.


FINDING OF FACT

Competent medical evidence of record supports a finding that 
degenerative joint disease of the lumbar spine more likely 
than not is the result of injuries sustained during combat 
duty in World War II.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
degenerative joint disease of the lumbar spine was incurred 
as a result of injuries during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA and 
its implementing regulations apply to this case.  However, as 
the Board will grant the benefit sought by the appellant in 
this decision, further discussion of the VCAA is unnecessary.

II. Service Connection

The veteran asserts that he has a low back disability as a 
result of his active military service during World War II.  
At his personal hearing before the undersigned, the veteran 
testified that he had an onset of back pain during the 
invasion of Sicily, and that he has had the same type of pain 
on and off ever since.  He indicated that he did not seek 
treatment for this pain while in service, and stated that 
back then the only time you saw a doctor was when they 
pronounced you dead.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection for a "chronic disease," such as 
degenerative joint disease, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran was afforded a VA examination in December 2004.  
According to the report from that examination, and other 
private medical reports, the veteran currently has 
degenerative joint disease of the lumbar spine.  Since the 
veteran has a current disability, the remaining question is 
whether or not that disability is related to his active 
military service.  

The veteran's service personnel record shows that he 
participated in the invasion of Sicily; therefore, the Board 
finds that he is a combat veteran who is entitled to the 
application of 38 U.S.C.A. § 1154(b) (West 2006).  
Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  Section 1154(b) addresses the 
combat veteran's ability to allege that an event occurred in 
service while engaging in combat.  See Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, both of which competent medical evidence is 
generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).

The veteran has essentially asserted that he injured his 
lower back during the invasion of Sicily.  The Board finds 
that this assertion is consistent with the veteran's service, 
and while no injury is documented in the service medical 
records, the veteran's statements are enough for a finding 
that the veteran had a low back injury in service.  

The veteran's September 1945 separation examination shows 
that at that time he had a normal spine.  There is no 
indication that any x-rays of the veteran's back were done in 
service, to include at separation.  The veteran asserts that 
in December 1950, he again sought to enlist in the United 
States Navy.  A recall to active duty examination from that 
same month found the veteran not qualified for active duty, 
and reported, among other things, that x-rays of the 
veteran's lumbosacral spine showed minimal amount of lipping 
of the vertebral bodies of L3 and less of C4 and L5.  In a 
December 1950 report of medical history, the veteran stated 
that he had arthritis of the low back that started at 25 
years of age, and that he was seen by a medical professional 
at the Philadelphia Naval Hospital for this disability.  No 
medical records between the veteran's discharge from service 
in 1945 and this December 1950 examination are of record.  

The competent medical evidence shows that the veteran 
currently has degenerative joint disease of the lumbar spine, 
and that he had lipping of some vertebrae of the lumbar spine 
as early as 1950.  The veteran, a combat veteran, has 
testified to injuring his lower back in combat service, and 
this information is presumed accurate.  At his personal 
hearing, he testified that he had low back pain in service 
and thereafter.  The Board finds no reason to doubt the 
veteran's credibility.  In 1950, the veteran reported that 
when he was 25 years old he was told by a physician that he 
had arthritis of the back; as the competent evidence shows 
that the veteran was born in March 1923, the diagnosis of 
arthritis would have been in approximately 1947.  The veteran 
was discharged in September 1945.  The Board finds that it is 
reasonable to assume that if the veteran was diagnosed with 
arthritis in 1947, the condition had existed for at least a 
short period of time before that diagnosis and most likely 
was a result of in service injury during the first period of 
service.

In summary, the evidence suggests that the veteran was 
diagnosed with arthritis in his lower back within two years 
of his discharge from service, and in this case the Board 
assumes that arthritis was present prior to that diagnosis 
and is related to the reported combat injury.  There is no 
competent medical evidence available showing exactly when the 
veteran's arthritis manifested; although the veteran has 
testified to back problems since service.  Given the above, 
the Board finds that the evidence is in equipoise.  
Accordingly, resolving reasonable doubt in the veteran's 
favor, the Board finds that degenerative joint disease of the 
lumbar spine is a result of the injury incurred in wartime 
service, and service connection is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


